UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6933



ROBERT LEE NEALY,

                                              Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; JOHN J. LAMANNA,
Warden at FCI Edgefield,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:05-cv-02933-RBH)


Submitted:   October 18, 2007              Decided:   October 25, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Nealy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Lee Nealy appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2241 (2000) petition.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      Nealy v. United

States, No. 8:05-cv-2933-RBH, 2007 WL 1290262 (D.S.C. Apr. 30,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -